Citation Nr: 1419278	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease, right knee with torn medial and lateral menisci.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO granted service connection for degenerative joint disease, right knee with torn medial and lateral menisci and assigned an initial 10 percent disability rating.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of Virtual VA shows that the Veteran has been service connected for various additional disabilities since the May 2009 rating decision and includes VA treatment records and examination reports dated from February 2012 through March 2012 as well an April 2014 Informal Hearing Presentation.  A review of the remaining documents in both Virtual VA and VBMS reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran's right knee was last examined in April 2009.  In a September 2009 VA Form 9, the Veteran's representative wrote that the Veteran had been told by his doctor that his knee had "gotten worse" and that additional surgery on the right knee may be necessary as it was the only means for treatment.  The Veteran reportedly experienced pain on movement and, according to the Veteran's representative, the April 2009 VA examiner did not ask the Veteran about pain on movement.  The Veteran had worn a right knee brace since his first surgery in 2004.  He stated that he had significant problems lifting on the right side due to his right knee.  He was careful not to lift over 25 pounds.  The Veteran contended that a 10 percent rating did not seem sufficient when he had a knee condition that had progressed and gotten worse to a point where the doctor was recommending a total knee replacement.  The Veteran's right knee disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5261-5010.  The Veteran's representative suggested that application of DC 5055 (which pertains to knee replacement) would be more beneficial to the Veteran as DC 5055 allows a 30 percent minimum rating following knee replacement.  

On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of increased pain on movement since the April 2009 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Also, the Board notes that there appear to be outstanding private and VA treatment records not yet associated with the claims file.  Notably, a review of the record shows private treatment records dated from April 2004 to May 2008, including an April 2004 operative report for the right knee signed by Dr. G.Z.  Given the Veteran's allegation that his "doctor" (presumably Dr. G.Z.) has recommended total right knee replacement, on remand, an attempt to obtain any outstanding private treatment records regarding the right knee should be made.  

Moreover, the claims file includes VA treatment records dated from February 2012 through March 2012, but nothing from before February 2012 or after March 2012 .  Given the need to remand for a new examination, the AOJ should attempt to obtain all outstanding private treatment records from both Dr. G.Z. as well all outstanding VA treatment records from the Detroit, Michigan, VA facility dated before February 2012 or after March 2012.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any healthcare provider who has treated him for his right knee disability, to include Dr. G.Z.  He should be informed that he may submit these private records himself or authorize VA to obtain them on his behalf by completing authorization forms.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from Dr. G.Z. and VA treatment records dated before February 2012 or after March 2012.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected degenerative joint disease, right knee with torn medial and lateral menisci.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to identify all manifestations of service-connected right knee disorder currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should discuss whether the Veteran has had any additional right knee surgeries, to include right knee replacement, and comment on the Veteran's allegations of an increase in severity of the right knee disorder since the April 2009 VA examination as it pertains to pain on motion.  Specifically ,the examiner should note any functional loss which may be due to less or more movement than normal, weakened movement, excess fatigability, incoordination or pain on movement, swelling, deformity or atrophy of disuse under the provisions in DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) and 38 C.F.R. § 4.45 (2013).   

3. The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination. If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4. Review all evidence received since the last prior adjudication and readjudicate the Veteran's right knee disorder rating claim, including a scheduler and extraschedular rating, on the merits.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



